Citation Nr: 1539579	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  06-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a left leg disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1964.  He died in October 2004.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially, this matter was before the Board on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In November 2006, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript is associated with the record.  That VLJ has since left the Board.  A June 2015 letter informed the appellant that the VLJ had left the Board and afforded her the opportunity to have another hearing before a different Veterans Law Judge.  In the letter, the appellant was requested to inform VA if she wished to have another Board hearing, and informed her that if she did not respond within 30 days from the date of the letter, the Board would assume that she did not want another hearing and proceed accordingly.  As no response has been received from the appellant, the Board will proceed with adjudication of the appeal..   

In July 2007, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death and remanded the claim for service connection for a left leg disability for the issuance of a statement of the case (SOC).  The appellant appealed the denial of service connection for the cause of the Veteran's death to the Court.  In September 2009, the Court issued a memorandum decision that vacated the July 2007 Board decision and remanded the claim of service connection for the cause of the Veteran's death on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  Judgment was entered in October 2009 and the Court's mandate was issued in December 2009.

In September 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development and the Board remanded the issue of entitlement to service connection for a left leg disability (for accrued benefits purposes) again for the issuance of an SOC.  In March 2013, the RO issued an SOC on the issue of "entitlement to accrued benefits."  In April 2013, the appellant submitted correspondence accepted by the RO as a substantive appeal to perfect the appeal of that issue (and subsequently issued a March 2015 supplemental statement of the case (SSOC) more fully discussing the claim of service connection for a left leg disability for accrued benefits purposes).  The accrued benefits issue is accordingly now in full appellate status for the Board's consideration at this time.  The appellant testified at a local RO hearing before a Decision Review Officer in January 2015, and the transcript of this hearing is of record.

While the appellant had a private attorney representing her before the Court, the August 2007 VA Form 21-22 (appointing Disabled American Veterans as the appellant's representative in all of the matters pending before the Board) remains in effect, and the appellant has made no indication of a desire to change her representation before the Board.  Thus, although the issues in this appeal have taken somewhat divergent procedural paths with one having been appealed to the Court, the appellant retains the same representative for both issues before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Court's September 2009 memorandum decision in this case found that the Board's July 2007 decision denying service connection for the cause of the Veteran's death was premature because the claim of entitlement to service connection for a left leg disability for accrued benefits purposes was pending at that time.  In discussing this case, the Court described that the Veteran "appeared at a private treatment center that same month and told the examiner, Dr. Thomas, that he was struck by a crank on the front of a tanker about 38 years earlier and that since then he had suffered from chronic leg pain."  The Court discussed that "Dr. Thomas noted that the veteran had reported being treated by a VA physician, Dr. Grant, and that it would be helpful for the veteran to obtain treatment records from Dr. Grant's office."  The Court also noted: "In a November 2006 Board hearing, [the appellant] testified that the veteran had received treatment from Dr. Grant after suffering a leg injury in service."

The Court's memorandum decision explains that "the appellant's arguments center on a theory that the cause of the veteran's death, sepsis, was caused by his left leg condition," that "[s]he first contends that the Board violated its statutory duty to assist because it failed to obtain medical records that may demonstrate that the veteran's left leg condition is related to sepsis," and that VA's "Secretary responds that the appellant 'is mistaken in believing that Dr. Grant treated the [v]eteran 'in February 1964 when he first returned from Germany.'"  As discussed by the Court, "the appellant asserts that the record is not consistent with the Secretary's argument that the veteran first sought treatment for his left leg condition in 2002....  She contends that VA had made no efforts to locate records from Dr. Grant, 'even though [she] had furnished information sufficient to locate those records.'"  

The Court's memorandum decision in this case vacated the Board's July 2007 decision and remanded for readjudication on the narrow basis of finding that the Board's July 2007 denial of service connection for the cause of the Veteran's death was premature because a claim of service connection for a left leg disability for accrued benefits purposes was pending and inextricably intertwined.  The Court found that it was not necessary to address the other arguments presented by the appellant.  Nevertheless, it appears that the Board's September 2010 remand attempted to complete the development suggested by the appellant's arguments regarding possible outstanding medical records.  Unfortunately, it appears that the September 2010 Board remand directed such development with some confusion regarding the identification of the potentially outstanding evidence.

The Board's September 2010 remand discussed that "the Court noted that VA records identified by the Appellant had not been obtained," and then directed that the AOJ should "[o]btain the records from the VA medical Center in Columbia, South Carolina, since 2001, specifically any treatment records or consultation reports of Dr. Thomas."  The Board also directed: "If necessary ask the Appellant for more information as to the date and the VA facility where the Veteran was treated.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159."

During the processing of the Board's September 2010 remand, the AOJ obtained VA medical records from years near the time of the Veteran's death.  The May 2011 SSOC lists "VAMC Columbia, SC outpatient treatment reports from the period August 2002 through September 2004" and "Response received from VAMC Columbia, SC regarding veteran's outpatient treatment reports, March 18, 2011."  The March 2013 and March 2015 SSOCs cite a broader set of the evidence of record (not limited to evidence added since the September 2009 Court memorandum decision) that notes a set of VA medical records from August 2002 to February 2003 that was submitted by the appellant in addition to VA medical records "dated November 2002 to October 2004," a private medical report from a Dr. Elton of Lexington Medical Center (added to the record in December 2013), and other medical records (VA and private) that were of record prior to the Court's September 2009 memorandum decision.

The Board notes a number of concerns that require remand to ensure that the evidentiary record is adequately complete in compliance with the Board's and the Court's directives.  First, the Board notes that the AOJ did not obtain "any treatment records or consultation reports of Dr. Thomas" in connection with obtaining "records from the VA Medical Center in Columbia, South Carolina," and the AOJ did not request from the appellant more information nor notify her of the inability to obtain records from Dr. Thomas.  However, it is necessary to note that the Board's September 2010 remand accidentally misidentified the medical evidence that should be sought in connection with evidence discussed in the Court's memorandum decision.  The Board's September 2010 remand directed that the records of the Veteran's treatment by a Dr. Thomas from a VA medical facility since 2001 be obtained, but this request accidentally confused a number of details: (1) the Dr. Thomas pertinent to this matter is not indicated to have been a VA doctor but was rather a private physician at Chapin Family Practice who authored a February 2003 consultation report and an associated statement submitted to VA in March 2003, (2) the potentially outstanding medical evidence of concern in the Court memorandum decision's discussion consisted of records from a Dr. Grant (not Dr. Thomas, who merely mentioned that the Veteran had been treated by Dr. Grant), and (3) the timeframe of the of the potentially outstanding medical evidence of concern in the Court's memorandum decision's discussion features the period when the Veteran first returned from service in Germany in 1964, not 2001 or onward.

The Board also observes that Dr. Thomas indicated that she had not treated the Veteran prior to the February 2003 consultation nor is there otherwise any indication of record of outstanding treatment records from Dr. Thomas, and treatment records from Chapin Family Practice are of record without any suggestion of further outstanding pertinent evidence from this source (except to any extent that it may be suggested that Dr. Grant may have been associated with this practice, a matter that may be clarified during the processing of this remand).

The Board regrets further delay in the final resolution of this appeal, but a remand is necessary at this time to resolve the confusion in this case and complete action to assist the appellant in attempting to obtain the medical evidence discussed in the Court's September 2009 memorandum decision.  During the processing of this remand, the AOJ must contact the appellant to ask her for information identifying all medical facilities or other sources of medical records she desires VA assistance in obtaining, with specific reference to the Dr. Grant discussed in the Court's September 2009 memorandum decision.  The AOJ must solicit the appropriate authorizations to request any identified private medical records, and obtain any identified VA medical records identified by the appellant.

The Board notes that the appellant's testimony at her November 2006 Board hearing indicated that the Veteran first sought treatment at a VA hospital in 2001, suggesting that all prior treatment was from private providers.  Yet, the Court's September 2009 memorandum decision discusses that the appellant asserts the Veteran was treated by a VA doctor (identified as Dr. Grant) upon his return from service in Germany in 1964, and the February 2003 private medical consultation report from Dr. Thomas indicates that the Veteran referred to Dr. Grant as having been "with the VA" prior to having "passed away."  Thus, there are conflicting indications of record with regard to whether the appellant contends that the Veteran had pertinent VA medical treatment dating as far back as 1964.  The AOJ shall have the opportunity to resolve the confusion on this matter during the processing of this remand.

As discussed above, there remains some confusion regarding whether pertinent outstanding VA medical records exist and remain to be associated with the record.  Because any pertinent outstanding VA treatment records were generated by VA, they must be considered constructively of record and they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such records were constructively of record prior to the Veteran's death, the Board must remand the claim of entitlement to service connection for a left leg disability, for accrued benefits purposes, pending completion of the required development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to identify, and provide appropriate authorizations for VA to secure records of, the providers of any and all private evaluations and/or treatment the Veteran received for the claimed left leg disability alleged to have been a cause of his death in connection with this appeal.  The AOJ should clearly explain to the appellant that she should identify all outstanding medical evidence (evidence not already of record) that she wishes VA to assist her in obtaining.

In particular, the AOJ should ask the appellant to identify the location and period of time of the Veteran's treatment by "Dr. Grant" (discussed during the November 2006 Board hearing and in the Court's September 2009 memorandum decision).  The appellant should be asked to clarify (due to conflicting indications of record) whether Dr. Grant treated the Veteran's left leg disability at a VA medical facility or a private medical facility.  The AOJ should ask the appellant to provide authorization for VA to secure the records of Dr. Grant (from any identifiable facility where records from that facility may have been retired).

If a private provider does not respond to a VA request for identified records sought, the appellant must be so notified, and reminded that ultimately it is her responsibility to ensure private records are received.

2.  Regardless of the appellant's response to the inquiry above, the AOJ should attempt to obtain for the record copies of all outstanding records (any not already associated with the claims-file) of VA treatment the Veteran received for the claimed left leg disability for the period from 1964 to 2001, particularly those from the Dr. Grant suggested to have treated the Veteran at a VA facility in 1964 and subsequently until the time of Dr. Grant's passing.  If any such records are unavailable or determined to not exist, the reason for their unavailability must be explained for the record.

3.  Thereafter, the AOJ should review the record and readjudicate the remaining issues on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the appellant and her representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

